Appeal from a judgment of the County Court of Che-mung County, rendered February 11, 1977, upon a verdict convicting defendant of the crime of criminal possession of stolen property in the second degree. At issue on this appeal was the validity of a warrantless search of defendant’s motor vehicle. We withheld a determination thereof pending the resolution of certain factual matters by the trial court (People v Burke, 60 AD2d 959). It has now made appropriate findings and conclusions of law on the question of whether defendant consented to a search of that vehicle and the case is before us once again with defendant maintaining that those findings should be reversed and the results of the search suppressed. However, it was within the province of the trial court to evaluate the credibility of the witnesses and we discern no reason to disturb its acceptance of the arresting officer’s testimony. Accordingly, the judgment should be affirmed. Judgment affirmed. Mahoney, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.